PER CURIAM.
What was required to constitute a person de jure president of- the defendant the evidence does not disclose, and so it is not possible to say that Diamond was the de jure president. Some mention is made of an election by majority vote and an ability to read and write. If these were the requirements, there is no evidence that Diamond possessed the latter. ' That Diamond was not de facto president the evidence seems to show. As the plaintiff relied upon Diamond’s authority as president to bind the defendant, there will be a reversal of the judgment, and a new trial granted, with costs to appellant to abide the event.